    Case
     Case1:17-cv-09792-ALC-BCM
           1:19-cv-05752-ALC-BCM Document
                                  Document239-1
                                           99 Filed
                                                Filed04/12/21
                                                      04/09/21 Page
                                                                Page1 2ofof1213




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IGT,                                                                              4/12/21
             Plaintiff(s),
                                                  17-CV-9792 (ALC) (BCM)
-against-
                                                  STIPULATED PROTECTIVE ORDER
High 5 Games ,

             Defendant(s).

IGT ,

                                                19-CV-5752 (ALC) (BCM)
             Plaintiff(s),
                                                STIPULATED PROTECTIVE
                                                ORDER
-against-


High 5 Games ,


               Defendant(s).

BARBARA MOSES, United States Magistrate Judge.

        The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order – including

without limitation the parties to this action, their attorneys, representatives, agents, experts and

consultants, acting as such, all third parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this Order shall adhere to the following

terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

        1.     Any person subject to this Order who receives from any other person any “Discovery

               Material” (i.e., information of any kind provided in the course of discovery in this

                                                     1
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page2 3ofof1213



         action) that is designated as “Confidential,” “Highly Confidential,” or “Highly

         Confidential Restricted” pursuant to the terms of this Order shall not disclose such

         designated material to anyone else except as expressly permitted hereunder.

  2.     Confidential: The person producing Discovery Material may designate as

         “Confidential” any Document or portion thereof that contains non-public business,

         commercial, financial, or personal information, the public disclosure of which is

         either restricted by law or would likely, in the good faith opinion of the producing

         person, seriously harm the producing person’s business, commercial, financial, or

         personal interests or cause the producing person to violate his, her, or its privacy or

         confidentiality obligations to others. Where the confidential portion is reasonably

         separable from the non- confidential portion, via redaction or otherwise, only the

         confidential portion shall be so designated.

  3.     Highly Confidential: The person producing Discovery Material may designate as

         “Highly Confidential” any Document or portion thereof that contains non-public

         game or game placement information, non-public strategy or competitive

         information, a Party’s confidential communications with its customers, a Party’s

         financial information (i.e., revenue, cost, profit, or apportionment information), the

         disclosure of which to a Party is either restricted by law or would likely, in the

         good faith opinion of the producing person, seriously harm the producing person’s

         business, commercial, financial, or personal interests or cause the producing person

         to violate his, her, or its privacy or confidentiality obligations to others. Where a

         Highly Confidential portion is reasonably separable from Confidential or non-

         confidential portions, via redaction or otherwise, only the Highly Confidential

         portion shall be so designated.
                                               2
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page3 4ofof1213



  4.     Highly Confidential Restricted: The person Producing Discovery Materials may,

         in limited circumstances, designate as "Highly Confidential Restricted" any portion

         thereof that contains extraordinarily sensitive competitive information that would

         provide the opposing side a competitive advantage if their one in-house

         representative had access.    Where a Highly Confidential Restricted portion is

         reasonably separable from Highly Confidential, Confidential or non-confidential

         portions, via redaction or otherwise, only the Highly Confidential Restricted portion

         shall be so designated. It is expected that these types of redactions be very limited

         and should be designated as “Highly Confidential-Restricted”. The Producing Party

         will (1) produce the complete document to outside counsel designated as “Highly

         Confidential Restricted” and (2) produce a redacted version of the document

         designated as “Highly Confidential.” If a Party believes that the redacted portion is

         necessary to disclose to its In-House Counsel Representative for purposes of the

         Litigations, the Parties may present the Highly Confidential Restricted and redacted

         Highly Confidential documents to the Court for in-camera inspection and resolution

         of the dispute.

  5.     This Order is not intended to change a publicly available document from a

         non-confidential document to a confidential document by mere designation by the

         Producing Party. If a Party can show that a designated document is not as designated

         by the Producing Party, the independently obtained information will not have the

         restrictions of this Order, and the Designating Party shall promptly but no longer

         than 5 business days redesignate the version produced.. In addition, the producing

         person shall provide each other party with replacement versions of such Discovery

         Material that bears the appropriate designation.
                                              3
  Case
   Case1:17-cv-09792-ALC-BCM
         1:19-cv-05752-ALC-BCM Document
                                Document239-1
                                         99 Filed
                                              Filed04/12/21
                                                    04/09/21 Page
                                                              Page4 5ofof1213



     6.    With respect to the confidential portion of any Discovery Material other than

           deposition transcripts and exhibits, the producing person or that person’s counsel

           may designate such portion as “Confidential,” “Highly Confidential,” or "Highly

           Confidential Restricted" by stamping or otherwise clearly marking with the

           appropriate designation the document or protected portion in a manner that will not

           interfere with legibility or audibility. Deposition testimony may be designated under

           this Protective Order either on the record during the deposition or in writing within

           five (5) business days of receipt of the witnesses corrections/signature of the

           transcript. If so designated, the final transcript of the designated testimony shall be

           bound in a separate volume and marked “Confidential Information Governed by

           Protective Order” by the reporter.

     7.    If at any time prior to the trial of this action, a producing person realizes that some

           portion of Discovery Material that that person previously produced without

           limitation should be designated as “Confidential,” “Highly Confidential” or "Highly

           Confidential Restricted" the producing person may so designate that portion by

           promptly notifying all parties in writing. Such designated portion of the Discovery

           Material will thereafter be treated as designated under the terms of this Order. In

           addition, the producing person shall provide each other party with replacement

           versions of such Discovery Material that bears the appropriate designation within

           two (2) business days of providing such notice.

Who May Receive Confidential Materials

     8.    No person subject to this Order, other than the producing person, shall disclose any

           Discovery Material designated as Confidential to any other person whomsoever,

           except to:
                                                 4
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page5 6ofof1213



         (a)   the parties to this action, including but not limited to in-house counsel
               representative - for H5G it shall be Jon Fallon, for IGT it shall be Laurie
               Manfra;

         (b)   counsel retained specifically for this action, including any paralegal, clerical

               or other assistant employed by such counsel and assigned specifically to

               work on this action;

         (c)   as to any document, its author, its addressee, and any other person shown

               on the face of the document as having received a copy;

         (d)   any party witness who counsel for a party in good faith believes may be

               called to testify at trial or deposition in this action, provided such person

               has first executed a Non-Disclosure Agreement in the form annexed

               hereto.

         (e)   any person retained by a party to serve as an expert witness or consultant or

               otherwise provide specialized advice to counsel in connection with this

               action, provided such person has first executed a Non-Disclosure Agreement

               in the form annexed hereto;

         (f)   stenographers and video technicians engaged to transcribe or record

               depositions conducted in this action;

         (g)   independent photocopying, graphic production services, or other litigation

               support services employed by the parties or their counsel to assist in this

               action, including computer service personnel performing duties in relation to

               a computerized litigation system;

         (h)   the Court and its staff; and

         (i)   any other person whom the producing person, or other person designating

               the Discovery Material “Confidential,” agrees in writing may have access to

                                              5
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page6 7ofof1213



                such Confidential Discovery Material, or as ordered by the Court.

         (j)    Third Party Fact Witnesses may only be provided with access by 8(i) or by

                further order of the Court;

  9.     No person subject to this Order, other than the producing person, shall disclose any

         Discovery Material designated as Highly Confidential to any other person

         whomsoever, except to:

         (a)    outside counsel retained specifically for this action, including any paralegal,

                clerical or other assistant employed by such outside counsel and assigned

                specifically to work on this action;

         (b)    one in-house Counsel representative for each Party. For H5G it shall be

                Jon Fallon. For IGT it shall be Laurie Manfra.

         (c)    as to any document, its author, its addressee, and any other person shown

                on the face of the document as having received a copy;

         (d)    any person not employed by a Party that is retained by a Party to serve as a

                third-party expert witness, consultant, trial consultant, or jury consultant or

                otherwise provide specialized advice to outside counsel in connection with

                this action, provided such person has first executed a Non-Disclosure

                Agreement in the form annexed hereto;

         (e)    stenographers and video technicians engaged to transcribe or record

                depositions conducted in this action;

         (f)    independent photocopying, graphic production services, or other litigation

                support services employed by the parties or their counsel to assist in this

                action, including computer service personnel performing duties in relation to

                a computerized litigation system;
                                              6
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page7 8ofof1213



         (g)    the Court and its staff; and

         (h)    any other person whom the producing person, or other person designating

                the Discovery Material “Highly Confidential” agrees in writing may have

                access to such material, or as ordered by the Court.

         (i)    Third Party Fact Witnesses or Party Expert Witnesses may only be provided

                with access by 9(h) or by further order of the Court;



  10.    No person subject to this Order, other than the producing person, shall disclose any

         Discovery Material designated as Highly Confidential Restricted to any other person

         whomsoever, except to:

         (a)    outside counsel retained specifically for this action, including any paralegal,

                clerical or other assistant employed by such outside counsel and assigned

                specifically to work on this action;

         (b)    as to any document, its author, its addressee, and any other person shown

                on the face of the document as having received a copy;

         (c)    any person not employed by a Party that is retained by a Party to serve as a

                third-party expert witness, consultant trial consultant, or jury consultant or

                otherwise provide specialized advice to outside counsel in connection with

                this action, provided such person has first executed a Non-Disclosure

                Agreement in the form annexed hereto;

         (d)    stenographers and video technicians engaged to transcribe or record

                depositions conducted in this action;

         (e)    independent photocopying, graphic production services, or other litigation

                support services employed by the parties or their counsel to assist in this
                                               7
  Case
   Case1:17-cv-09792-ALC-BCM
         1:19-cv-05752-ALC-BCM Document
                                Document239-1
                                         99 Filed
                                              Filed04/12/21
                                                    04/09/21 Page
                                                              Page8 9ofof1213



                    action, including computer service personnel performing duties in relation to

                    a computerized litigation system;

            (f)     the Court and its staff; and

            (g)     any other person whom the producing person, or other person designating

                    the Discovery Material “Highly Confidential Restricted” agrees in writing

                    may have access to such material, or as ordered by the Court.

            (h)     Third Party Witnesses or Party Expert Witnesses may only be provided with

                    access by 10(g) or by further order of the Court;




     11.    Prior to the disclosure of any Confidential, Highly Confidential, or Highly

            Confidential Restricted Discovery Material to any person referred to in

            subparagraphs 8(d), 8(e), 8(i), 8(j), 9(d), 9(h), 9(i), or 10(c), 10(g), 10(h) above,

            such person shall be provided by counsel with a copy of this Protective Order and

            shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that

            person has read this Order and agrees to be bound by its terms. Counsel shall retain

            each signed Non- Disclosure Agreement, hold it in escrow, and produce it to

            opposing counsel either prior to such person being permitted to testify (at deposition

            or trial) or at the conclusion of the case, whichever comes first.



Filing Confidential Materials in this Action


     12.    Any person who either objects to any designation of confidentiality, or who, by

            contrast, requests still further limits on disclosure, may at any time prior to the trial

            of this action serve upon the designating person and all other parties a written notice
                                                   8
 Case
   Case
      1:17-cv-09792-ALC-BCM
        1:19-cv-05752-ALC-BCMDocument
                               Document
                                      239-1
                                        99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page910
                                                                  of of
                                                                     1213



            stating with particularity the grounds of the objection or request. If agreement cannot

            be reached promptly, counsel for all affected persons shall request a joint telephone

            call with the Court to obtain a ruling.

     13.    Notwithstanding the designation of material under this Protective Order during

            discovery, there is no presumption that such designated material will be filed with

            the Court under seal. The parties shall follow § 3 of Judge Moses’s Individual

            Practices with respect to pretrial requests for filing under seal.

     14.    All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

            afford confidential treatment to any Discovery Material introduced in evidence at

            trial, even if such material was previously designated under this Protective Order or

            sealed during pretrial proceedings.

     15.    Each person who has access to material designated under this Protective Order shall

            take all due precautions to prevent the unauthorized or inadvertent disclosure of such

            material.

Inadvertent Disclosure of Privileged Materials

     16.    If, in connection with this litigation, and despite having taken reasonable steps to

            prevent the disclosure of information that it claims is subject to a claim of attorney-

            client privilege or attorney work product, a producing person inadvertently discloses

            information subject to a claim of attorney-client privilege or attorney work product

            protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall

            not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

            product protection with respect to the Inadvertently Disclosed Information and its

            subject matter.

     17.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons
                                                   9
 Case
  Case1:17-cv-09792-ALC-BCM
        1:19-cv-05752-ALC-BCM Document
                               Document239-1
                                        99 Filed
                                             Filed04/12/21
                                                   04/09/21 Page
                                                             Page1011ofof1213



            shall, within five (5) business days, return or destroy all copies of the Inadvertently

            Disclosed Information, and provide a certification of counsel that all such

            information has been returned or destroyed.

     18.    Within five (5) business days of the notification that such Inadvertently Disclosed

            Information has been returned or destroyed, the disclosing person shall produce a

            privilege log with respect to the Inadvertently Disclosed Information.

     19.    If a receiving person thereafter moves the Court for an order compelling production

            of the Inadvertently Disclosed Information, that motion shall be filed under seal, and

            shall not assert as a ground for entering such an order the mere fact of the inadvertent

            production. The disclosing person retains the burden of establishing the privileged

            or protected nature of any Inadvertently Disclosed Information. Nothing in this

            Order shall limit the right of any party to request an in camera review of the

            Inadvertently Disclosed Information.

Termination of the Litigation

     20.    This Protective Order shall survive the termination of the litigation. Within 90 days

            of the final disposition of this action by settlement or final appeal, all material

            designated under this Protective Order and all copies thereof, shall be destroyed

            except for the following: To the extent such materials are part of pleadings, trial

            exhibits, deposition transcripts or exhibits, and/or work product of the attorneys,

            outside counsel may keep such files after the final disposition of this case, as long as

            they are kept confidential and secure, subject to the same level of protection against

            disclosure as outlined herein.

     21.    During the pendency of this case only, this Court shall retain jurisdiction over all

            persons subject to this Order to the extent necessary to enforce any obligations
                                                   1
Case
 Case1:17-cv-09792-ALC-BCM
       1:19-cv-05752-ALC-BCM Document
                              Document239-1
                                       99 Filed
                                            Filed04/12/21
                                                  04/09/21 Page
                                                            Page1112ofof1213



         arising hereunder or to impose sanctions for any contempt thereof.




   Dated: April 12        , 20 21
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                             1
   Case
    Case1:17-cv-09792-ALC-BCM
          1:19-cv-05752-ALC-BCM Document
                                 Document239-1
                                          99 Filed
                                               Filed04/12/21
                                                     04/09/21 Page
                                                               Page1213ofof1213




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                ,

             Plaintiff(s),
                                                        -CV-          (    ) (BCM)
-against-
                                                    NON-DISCLOSURE AGREEMENT
                                ,

             Defendant(s).


        I,                                  [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential, Highly Confidential, or Highly

Confidential Restricted. I agree that I will not disclose such designated material to anyone other

than for purposes of this litigation, and that such disclosure will be made as set forth in the Protective

Order, and that at the conclusion of the litigation I will return all discovery information to the party

or attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.

        Dated:                      _
                                                  [Signature]




                                                       1
